department of the treasury internal_revenue_service washington d c significant index nos date f jt sec_3 contact person id number telephone number employer_identification_number dear sir or madam this is in reference to a ruling_request submitted by counsel for x regarding the federal_income_tax consequences of certain proposed transactions the transactions x is a not-for profit organization organized in x has been determined to be a charitable_organization described in sec_501 of the internal_revenue_code and has been classified as an organization described in sec_170 of the code and not as a private_foundation as defined in sec_509 y was organized by x in as a limited_liability_company llc and since formation has been wholly owned by x its sole member y was formed by x for the sole purpose of carrying out the transactions and the subsequent activities contemplated by the transactions x intends that for federal_income_tax purposes y will be treated as a division of x and will not be treated as a separate taxable entity x was formed through the collaboration of the city local community civic and business leaders to transform one the older downtown sections of the city into a center of industry commerce housing transportation governmental services and cultural and higher educational opportunities the downtown serves over half-a-million people most of whom are members of minority or immigrant populations the downtown is located next to the area's most distressed low-income minority community in the 1960's z a sec_501 organization that works to improve the quality of life in the metropolitan area produced a report that identified the community-wide benefits that could be achieved by revitalizing and rebuilding the downtown in response to this report the then mayor of the city offered to establish an office to help combat the degenerative social and economic climate that had taken hold in the community in response to the mayor's initiative x was formed to work with the newly-formed mayor's office in x and the mayor's office began their collaborative efforts by jointly producing development plans for the downtown and a neighboring area x and the mayor's office worked together to plan and facilitate a multitude of projects in the downtown area including such projects as the designation by the city of a 10-acre site for acquisition under the city's urban renewal powers for clearance and redevelopment the launching of an art center in a vacant building owned by the city and the implementation of small capital improvements for certain public streets including the securing of federal funding for the improvements and the supervision of their construction currently x's activities fall into three broad categories i planning and development which involves strategic planning for commercial growth in the downtown including forming alliances with local business people and constituents of the area ii business services which involves providing resources to local small businesses including a loan program funded by the united_states economic development agency and being designated by the treasury department's community development financial_institution program and iii quality of life issues which involves the development and support of cultural and artistic activities in the area and the formation of special assessment districts for other neighborhood groups to operate the downtown has a significant parking shortage due to the completion of several major development projects the majority of which have resulted in the loss of spaces available for public parking these projects have also created new demand for parking from employees patrons and visitors who travel to these facilities and thereby have had a doubly adverse impact on the downtown's parking shortage because in some instances these projects failed to account properly for even the needs of their own employees additionally the current parking shortage in the downtown will be exacerbated by the anticipated completion of two major developments in the core of downtown having previously become concerned about the looming parking shortage in the downtown x had commissioned a preliminary parking study in by an independent consultant the study predicted parking shortages in several sections of the downtown particularly where a new courthouse was being constructed and where the city planned to put a new_building as part of its planning and development activities x organized y in order to address the need for available affordable parking in the downtown as a means of sustaining an upward trend in the downtown's economic growth x through and in conjunction with y intends to undertake the following transactions the financing m a corporate governmental agency will issue revenue bonds to assist y in the acquisition of one parking garage and two parking iots the parking facilities from n a not-for profit locat development_corporation organized and controlled by the city n will have acquired title to the parking facilities from the city as part of the transactions y will lease the parking facilities to m for a nominal payment m will then lease the parking facilities back to y pursuant to a lease requiring rental payments equal to the principal and interest due under the bonds the acquisition prior to beginning contractual negotiations with y m on behalf of the city submitted the proposed disposition of the parking facilities to two public review procedures as mandated by law and in accordance with those procedures the sale was approved the purchase_price represents a significant concession by the city to promote the transactions the concession consists of the city having forgone establishing the price at competitive auction and having given a credit of of the projected amount of the costs for renovating the parking facilities the renovation the parking garage is an aging structure in need of extensive capital repairs including structural strengthening and repair and lighting improvements the majority of the improvements to the parking lots relate to the replacement of parking meters with a computerized pay-as-you go system and certain structural improvements the operation of the facilities y is negotiating a management_contract with o a commercial parking lot owner and manager the parking lots will be serviced by attendants all parking facilities will be open to all members of the general_public on the same terms disregarded entitities in announcement i r b the internal_revenue_service expressed its intention to modify the instructions to forms 990-ez and 990-pf to clarify the reporting requirements of tax-exempt owners of entities disregarded for federal tax purposes under regulation et seg according to this announcement when an entity wholly-owned by an organization exempt from tax under sec_501 is disregarded its operations are treated as a branch or division of its owner x has represented that y will treated as a disregarded_entity for federal tax purposes therefore the activities of y will be treated as the activities of a branch or division of x for purposes of sec_501 of the code effect of the transactions on x's' exempt status sec_501 of the code provides in part for an exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizationai or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as ue 2c0124022 operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency in revrul_85_2 1985_1_cb_178 the service determined that an organization that provided legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and therefore qualifies for exemption under sec_501 of the code as part of its analysis the service examined whether the organization's activities are activities that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burden the ruling notes that a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government the city and the other governmental entities involved in the transactions have objectively manifested that they consider the provision of parking in the downtown as a means of combating community deterioration to be their burden the city has had a continuous close and cooperative relationship with x moreover the city has granted concessions to x to encourage the transactions the parking facilities are necessary to serve the needs of several federal and city offices and cultural institutions as well as businesses accordingly the ownership and operation of the parking facilities by y will qualify as charitabie activities since y is a disregarded_entity wholly owned by x operation of the parking facilities will be regarded as a charitable activity of x unrelated_business_income sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 under sec_512 of the code the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it fess allowable deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code defines the term unrelated trade business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption - us sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services for which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_512 of the code provides that in the case of debt-financed real_property there shall be included as an item_of_gross_income derived from unrelated_trade_or_business the amount ascertained under sec_514 relating to the percentage of the income from debt-financed_property that is taken into account in computing tax under sec_511 sec_514 of the code defines the term debt-financed_property to mean any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sec_514 sec_514 a provides that the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization in securing or improving such property sec_514 a i of the code provides that any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose of function constituting the basis for exemption under sec_501 will not be included in the term debt-financed_property revrul_69_269 1969_1_cb_160 holds that the operation of a parking lot for patients and visitors only by a sec_501 hospital does not constitute unrelated_trade_or_business under sec_513 of the code in revrul_69_269 the hospital's charitable purposes were furthered by the operation of a parking facility in its analysis the rev_rul notes that one of the hospital's stated purposes was the provision of health care for members of the community the service then reasoned that since i the visitation of patients assists in patient treatment and encourages their recovery and ii that the absence of adequate parking facilities may discourage visitation thereby impeding the maximum effectiveness in achieving one of the hospital's purposes that the hospital's provision of parking was substantially related to the hospital's exempt_purpose similarly in the instant circumstances y's ownership and operation of the parking facilities is substantially related to x's exempt purposes many individuals who travel to downtown do so by private automobile an absence of adequate parking facilities downtown will likely preclude or discourage individuais frorn traveling to this area thereby impeding the downtown's continued economic recovery and preventing x from achieving maximum effectiveness in accomplishing its purposes accordingly x's ownership and operation of the parking facilities will be substantially related to its exempt-purpose although the parking facilities will be financed by the issuance of debt since as discussed above x's use of the parking facilities is substantially related to its exempt_purpose the parking facilities will not be treated as debt-financed_property accordingly we conclude as follows the separate legal existence of y will be disregarded for federal_income_tax purposes and as a consequence the acquisition financing renovation operation and use of the parking facilities by y will be treated for federal_income_tax purposes as the acquisition financing renovation operation and use of the parking facilities by x the acquisition financing renovation operation and use of the parking facilities by y will not adversely affect x's exempt status under sec_501 as a publicly supported charitable_organization described in sec_501 the operation of the parking facilities by y will be substantially related to x's charitable exempt purposes under sec_501 and will lessen the burdens of government within the meaning of sec_1 c - d of the income_tax regulations the operation of the parking facilities by y will not constitute an unrelated_trade_or_business of x within the meaning of sec_513 the parking facilities will not be considered to be debt-financed_property under sec_514 the income generated by the parking facilities will not constitute unrelated_business_taxable_income within the meaning of sec_512 and will not be subject_to tax under sec_511 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group f a7
